MANDATE

                  The Fourteenth Court of Appeals
                               NO. 14-15-00909-CV

Stoneyway Village Home            Owners Appealed from the County Civil Court
Association, Inc., Appellant             at Law No 2 of Harris County. (Tr. Ct.
                                         No. 1048875). Opinion delivered Per
v.
                                         Curiam.
Rodney Holloway         and    Jacquelyn
Holloway, Appellee


TO THE COUNTY CIVIL COURT AT LAW NO 2 OF HARRIS COUNTY,
GREETINGS:
       Before our Court of Appeals on December 15, 2015, the cause upon appeal to
revise or reverse your judgment was determined. Our Court of Appeals made its order in
these words:

        Today the Court heard its own motion to dismiss the appeal from the judgment
signed by the court below on July 23, 2015. Having considered the motion and found it
meritorious, we order the appeal DISMISSED.
        We further order that all costs incurred by reason of this appeal be paid by
appellant, Stoneyway Village Home Owners Association, Inc.
        We further order that mandate be issued immediately.
        We further order this decision certified below for observance.
        WHEREFORE, WE COMMAND YOU to observe the order of our said Court
in this behalf and in all things have it duly recognized, obeyed, and executed.
        WITNESS, the Hon. Kem Thompson Frost, Chief Justice of our Fourteenth Court
of Appeals, with the Seal thereof affixed, at the City of Houston, December 18, 2015.